Title: James Madison to Samuel A. Storrow, 9 March 1828
From: Madison, James
To: Storrow, Samuel A.


	    
	      
	      
		
		Mar. 9. 1828
	      
	    
	    
I have just recd your favor of the 18th. Ult: with the Fredg. post mark of the 5th. inst: It gives me pleasure to learn that the packet from Mr. Sparks may soon be expected, tho’ without the additional pleasure of receiving it from your own hand.  The delay was much preferable to any uncertain conveyance.  I commit this to the care of Mr. Williams who resides at O. CH. and will probably, attend at your next Court, and will take charge of the packet.  Should he fail to be there, be so obliging as to forward it, by any gentleman of the Bar coming to Orange Court the week after, to the care of Mr. R. M. Chapman Post Master: Should no such conveyance offer, it may be committed to the mail, addressed to J. M. near O. C. Virginia; omitting Montpellier which frequently misleads letters to Vermont.  Mrs. M. offers her friendly remembd to the Ladies of Farley: be pleased to add mine, with cordial salutations from us both to yourself & Mr. Carter
	    
	      
	    
	  